Citation Nr: 9916318	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  At 
present, the appellant, who is the veteran's widow, is 
appealing the RO's decision to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's Certificate of Death indicates he died on 
January [redacted] 1994, at the age of 73 of metastatic 
adenocarcinoma of the colon, with approximate interval 
between onset and death of 28 months.  

3.  Colon cancer was not manifested during service or within 
one year of the veteran's separation from service.

4.  At the time of death, service connection was in effect 
for status post pituitary tumor with acromegaly and 
hypothyroidism rated as 60 percent disabling; postoperative 
mandibular prognathism, and residuals of a fracture of the 
left, second metatarsal, both rated as noncompensable.  

5.  There is no competent evidence indicating that the 
veteran's service-connected disabilities caused or 
contributed to his death.  

6.  There is no competent evidence that any radiation 
treatment that the veteran received due to his service-
connected pituitary bland disorder caused or contributed to 
his death.  


CONCLUSIONS OF LAW

The appellant has not submitted a well-grounded claim to 
establish entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Certificate of Death indicates he died on 
January [redacted] 1994, at the age of 73 of metastatic 
adenocarcinoma of the colon, with approximate interval 
between onset and death of 28 months.  At the time of death, 
service connection was in effect for status post pituitary 
tumor with acromegaly and hypothyroidism rated as 60 percent 
disabling; postoperative mandibular prognathism, and 
residuals of a fracture of the left, second metatarsal, both 
rated as noncompensable.  As to the veteran's cause of death, 
it is the appellant's primary contention that his death was 
related to exposure to radiation that was incurred as a 
result of treatment for his service-connected pituitary gland 
disorder.  

A review of the service medical records (SMRs) reflects no 
diagnosis or treatment of pituitary or thyroid disorders.  
Contemporaneous affidavits of record and post service medical 
records from 1949, however, show that the veteran developed 
abnormally large facial features, hands, and feet during his 
military service, and that he was diagnosed as having 
acromegaly with hyperthyroidism in 1949.  He ultimately 
underwent a thyroidectomy in January 1950 and reversal of 
thyroid symptoms was prompt.  He was to be continued on 
medication.  

Service connection for residuals of his pituitary tumor was 
granted upon rating decision in 1951, and a 100 percent 
rating was assigned.  Subsequently dated VA records reflect 
that he was seen intermittently for continued treatment for 
acromegaly.  He often complained of malaise, but was able to 
continue working as a farmer.  The 100 percent rating was 
continued on numerous occasions.  It was reduced, however, to 
30 percent in an April 1962 rating decision following VA 
examination in January 1962 which reflects that the veteran 
worked at that time as a service station operator and had 
been for five years.  The veteran said that he continued to 
tire easily and reported some sexual impairment.  He 
continued on thyroid medication.  Thyroid testing was within 
the normal range.  

In June 1963, the 30 percent rating was increased to 60 
percent, primarily based on clinical findings made upon VA 
outpatient records from early 1963 which reflect that the 
veteran continued to experience fatigue and weakness.  

In the late 1970s, the veteran developed mandibular 
prognathism as a result of his service-connected pituitary 
tumor with acromegaly.  This required corrective surgery that 
was accomplished in 1978.  In a September 1978 rating action, 
a temporary total rating was assigned for the veteran's 
mandibular disorder, to be followed by a noncompensable 
rating after a prescribed period.  

Subsequently dated records reflect that the veteran had 
regular checkups for his pituitary condition and continued to 
be on medication.  His 60 percent rating was continued by the 
RO in March 1989.  

Additional VA records show that the veteran was noted to have 
a history of multiple polyps in early 1990.  He was 
hospitalized in March 1991 for a right renal calculus.  He 
underwent shock wave therapy for treatment.  Records from 
this period of time reflect that a colonoscopy was performed 
and adenocarcinoma was noted.  His 60 percent evaluation for 
residuals of postoperative pituitary tumor was continued upon 
rating determinations in May 1991.  He ultimately underwent a 
colonic resection in October 1991.  

The veteran was hospitalized at a VA facility from November 
25, 1991, to December 3, 1991, and again from December 11, 
1991, to December 16, 1991, for complaints (abdominal pain, 
diarrhea, etc.) associated with his colon cancer.  In May 
1991, the 60 percent evaluation was again confirmed.  

Subsequently dated VA records reflect that he underwent 
chemotherapy maintenance for his cancer.  A December 1992 
outpatient record shows the veteran was assessed for the 
status of his acromegaly and it was found to be inactive.  
The provider wrote that "I think the presently active colon 
cancer may be linked with his previously active acromegaly in 
that the other stigmata of acromegaly are obvious."

On December 20, 1993, the veteran underwent a VA intestine 
examination to determine, in part, the etiology of his colon 
cancer and liver metastasis.  The examiner noted the 
veteran's medical history, to include the diagnosis of colon 
cancer in 1991 with chemotherapy maintenance.  It was also 
noted that recent computerized axial tomography (CAT) and 
magnetic resonance imaging (MRI) testing revealed enlarging 
liver metastasis.  As to etiology of the veteran's 
disabilities, the examiner reported that the veteran had 
liver metastasis from cancer of the colon with progressive 
deterioration accounting for much of his disability.  He also 
had progressive chronic obstructive pulmonary disease (COPD).  

Additional VA examination was conducted on December 23, 1993.  
The veteran related his medical history, to include the 
treatment of his pituitary tumor in 1949 with radiation.  He 
also reported that he had been diagnosed as having cancer in 
1991 for which he had received chemotherapy that was 
eventually discontinued because of side effects.  It was also 
noted that he had lung disease and could not walk across the 
room without shortness of breath.  He was confined to a 
wheelchair.  

A Certificate of Death reflects that the veteran died on 
January [redacted] 1994, as a result of metastatic adenocarcinoma of 
the colon with approximate interval between onset and death 
of 28 months.  

In July 1995, the appellant submitted a statement in which 
she asserted that the cause of the veteran's death was the 
result of radiation treatment that he received for his 
service-connected pituitary gland disorder and the removal of 
his thyroid gland at the VA Medical Center in Houston, Texas.  
She felt a determination should be made as to the level of 
radiation he was exposed to as she felt certain that the type 
of cancer that he developed was known to be associated with 
radiation exposure.  

In a May 15, 1997 report, an examiner noted that he studied 
the entire claims file to provide a specialist's opinion as 
to whether the cause of the veteran's death was due to X-ray 
therapy he underwent in 1949 to treat an eosinophilic 
adenoma.  In his report, the examiner provided a narrative 
history of the veteran's medical treatment noting that the 
pituitary tumor was treated with radiation in 1949.  He also 
noted that colon cancer was initially diagnosed in 1991.  He 
stated that "[t]here is no known relationship between 
radiation therapy and the development of cancer of the colon.  
This was separated by a period of nearly 42 years, and the 
cancer of the colon has no relationship to the previous x-ray 
therapy."  


Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1998).  

A service-connected disorder is one that was incurred in or 
aggravated by active service, or a disease listed in 
applicable regulations which was manifested to a compensable 
degree within one year of the veteran's separation from 
active duty.  Cancer is such a disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Analysis

Initially, the Board points out that nothing in this 
determination or the prior decision of the RO is intended 
explicitly or implicitly to cast any doubt on the appellant's 
good faith in advancing this claim.  The Board, however, is 
not empowered to rest its determination upon a subjective 
test of whether the appellant's belief in her entitlement to 
the benefit sought here is sincere.  Were that the case, the 
appellant would prevail.  The Board is constrained by its 
statutory mandate to rest its decision upon an objective 
basis under which the Board must apply the law to the facts 
as shown by the evidence.  Following review of the current 
record, the Board is compelled to conclude that the appellant 
has not met her initial burden of presenting a well-grounded 
claim.  

Service medical records are completely void of complaints, 
reports, or findings of colon cancer.  Subsequently dated 
medical records covering the years immediately following 
service and for many additional years thereafter make no 
reference to, or diagnoses of cancer.  In fact, the first 
objective medical finding confirming colon cancer was in 
early 1991, over 42 years after separation from service.  
Furthermore, the claims file does not contain a competent 
medical opinion stating the veteran's X-ray therapy in 1949 
for service-connected pituitary tumor, caused or contributed 
to death in 1994.  In this regard, the Board notes that the 
evidence does in fact contain a specialist's opinion that no 
such relationship exists between this radiation therapy and 
the development of colon cancer exists.  

The record contains an opinion in the December 1992 
outpatient treatment record that there "may" be a 
relationship between the service connected acromegaly and the 
colon cancer.  The Board has examined this comment in light 
of (1) the language in which it is cast; (2) its relationship 
to the other medical opinions and evidence and (3) with 
regard to what can be ascertained about the provider's 
expertise, as well as his source of knowledge and length and 
course of treatment of the appellant.  Bloom v. West, 12 Vet. 
App. 185 (1999); Hicks v. West, 12 Vet. App. 86 (1998);  
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Malloy v. 
Brown, 9 Vet. App. 516 (1996); Watai v. Brown, 9 Vet. App. 
441 (1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Obert v. 
Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The record provides no indication as to the 
expertise of the provider, although it can be inferred that 
he was familiar with acromegaly, but not carcinoma.  
Likewise, there is no clear indication of the provider's 
participation overall in the treatment of the veteran.  The 
opinion is limited in its rational and clearly stands apart 
from the rest of the medical evidence which provides no 
similar opinion.   Given these factors and therefore the very 
tenuous basis for the opinion, the Board finds that the fact 
that the language used is only one of "may" is decisive 
since the Court has clearly held that "may" means no more 
than "may or may not" and is thus too speculative to well 
ground the claim.  Obert, supra.; Tirpak, supra.

The only other evidence which purports to establish that a 
disability incurred in or aggravated by service was either 
the principal cause of death or a contributory cause of death 
is the appellant's contention.  The Board does not doubt the 
sincerity of the appellant's beliefs in this claimed causal 
connection.  However, as she is not a medical expert, she is 
not qualified to express an authoritative and probative 
opinion regarding any medical causation of the disorders 
leading to the veteran's death.  Espiritu, supra.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence that a disability incurred in 
or aggravated by service was either the principal cause of 
death or a contributory cause of the veteran's death.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

In summary, the record contains no competent clinical or 
medical evidence whatever that the veteran's radiation 
therapy in 1949 for his service-connected pituitary tumor, or 
for that matter, any other service-connected disability, was 
implicated to any extent in his colon cancer which resulted 
in his death.  Consequently, while the Board is certainly 
sympathetic to the appellant's loss of her husband, it may 
not go beyond the factual evidence presented in this instance 
to conclude otherwise.  The appellant's speculative 
assertions that his death was the result of radiation therapy 
for his pituitary tumor do not constitute cognizable evidence 
upon which to reach the merits of this matter.  The claim is 
therefore found not to be well grounded and must be denied.  







ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

